Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 03-2253

                          ABUL MAKSUD SAYIED,
                         Plaintiff, Appellant,

                                      v.

                         KEVIN WHITE, ET AL.,
                        Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Nathaniel M. Gorton, U.S. District Judge]


                                   Before

                        Boudin, Chief Judge,
                 Selya and Lipez, Circuit Judges.


     Abul Maksud Sayied on brief pro se.
     David P. Bodanza and Bodanza & Bodanza on brief for appellees
Kevin White and Athol Credit Union.
     Scott Douglas Burke, Sean F. McDonough, Richard W. Jensen and
Morrison, Mahoney & Miller, LLP on brief for appellee Richard
Plotkin.
     Barry A. Bachrach, Kimberly A. Stone and Bowditch & Dewey, LLP
on brief for appellee Bank of New England/Fleet Bank.


                              March 12, 2004
          Per Curiam.     Abul Maksud Sayied appeals the district

court's dismissal without prejudice of his complaint for failure to

comply with Rule 8(a) and (e) of the Federal Rules of Civil

Procedure.    Although Sayied has expressly requested oral argument,

we conclude that no substantial question is presented by the appeal

and therefore deny the motion.   See 1st Cir. R. 27(c).   Sayied's de

facto request to append an addendum to his reply brief is granted.

          The district court's dismissal for failure to comply with

the requirements of Rule 8 is subject to review only for abuse of

discretion.    Kuehl v. F.D.I.C., 8 F.3d 905, 908 (1st Cir. 1993).

"Dismissal [for noncompliance with Rule 8] is usually reserved for

those cases in which the complaint is so confused, ambiguous,

vague, or otherwise unintelligible that its true substance, if any,

is well disguised."    Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir.

1988).   The complaint in this case unquestionably falls into that

category and is so prolix, redundant and unintelligible that it

would have been unreasonable to expect defendants to frame a

response to it.    Accordingly, we discern no abuse of discretion in

the district court's determination nor in its choice of sanction.

See 5 Charles Alan Wright & Arthur R. Miller, Federal Practice &

Procedure § 1281, at 522 (2d ed. 1990)("Unnecessary prolixity in a

pleading places an unjustified burden on the court and the party

who must respond to it because they are forced to select the

relevant material from a mass of verbiage").


                                 -2-
          To the extent Sayied contends that the district court's

decision was motivated by bias or discrimination, he has offered

nothing in support of those allegations other than the fact that

the court dismissed his complaint.    As discussed, dismissal was

proper.

          Affirmed.   See 1st Cir. R. 27(c).




                                -3-